TATE, Judge.
This is a suit for a declaratory judgment. The plaintiff sues to obtain an interpretation of a reservation of royalty in an act of partition between co-owners. The issues are identical to those in a concursus proceeding consolidated with this case for trial and for appeal and decided by us this date. Whitehall Oil Company, Inc. v. Eckart, 197 So.2d 664.
For the reasons assigned in the companion suit cited, we set aside the trial court decree and we interpret the reservation in the partition instrument of November 23, 1942, recorded in Conveyance Book L-7, page 371, Act No. 213418 (Vincent Boagni to Edward M. Boagni, etc.), records of St. Landry Parish, so as to require that the royalty co-owners (or their heirs or assigns or successors) share in all royalty in the proportions specified by such reservation of royalty, including both the royalty specified in the lease and also the overriding royalties stipulated in the two instruments dated December 13, 1959, and of record (a) in Book 223, page 457, Act. No. 429873, (Craft Thompson to Mrs. Celeste Delaureal Boagnl et als.), conveyance records of St. Landry Parish, and (b) in Book 223, page 467, Act No. 429874 (Craft Thompson to Vincent Boagni, Jr.), affecting land described more particularly in the instruments and denoted! as Lot “G” on the Map of Partition of the Estate of Edward M. Boagni’s Belmont and Midway Plantations made by Morgan J. Goudeau, C. E., on September 17, 1942,, and recorded in Plat Book 2, page 59, of the Conveyance Records of St. Landry Parish, Louisiana.
The costs taxed to this suit by the trial' court and the costs of this appeal are to-be paid by the defendants appellees.
As thus revised, we render declaratory judgment as prayed for in this proceeding..
Revised and rendered.
FRUGÉ, J., dissents for reasons given by Trial Court.